Pope, Presiding Judge.
On Motion for Reconsideration.
Defendant/Appellant Lawrence A. Swanson, Jr. argues this court erred in dismissing his appeal for failure to follow the discretionary appeals procedure because that procedure is only applicable to grants of attorney fees and litigation expenses pursuant to OCGA § 9-15-14 and does not apply to denials of motions seeking such fees and expenses. That contention was decided adversely to defendant’s position in Jones v. Padgett, 186 Ga. App. 362, 363 (2) (367 SE2d 88) (1988), in which this court held “[t]he ‘awards’ which are made discretionary pursuant to OCGA § 5-6-35 (a) (10) are not otherwise limited by an amount of recovery and, therefore, an award which denies attorney’s fees and expenses of litigation to a movant pursuant to OCGA § 9-15-14 is as much discretionary as an award which grants such relief to the movant.”

Motion for reconsideration denied.

*407Appeal dismissed January 3, 1995
Reconsideration denied February 24, 1995
Reece & Associates, I. Wayne Reece, Carl H. Anderson, Jr., for appellant.
Fisher & Phillips, Griffin B. Bell, Jr., Coppedge, Goddard & Le-man, Warren N. Coppedge, Jr., McDonald, Kinnamon & Thames, E. Crawford McDonald, Jr., for appellees.